Citation Nr: 0531993	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO that, in 
pertinent part, denied an increased (compensable) rating for 
malaria.

This issue was previously before the Board in July 2003 and 
August 2004.  On both occasions, it was remanded for 
additional development.  The matter was most recently 
returned to the Board in September 2005.  The veteran's 
representative submitted a written brief in November.


FINDING OF FACT

The veteran does not currently suffer from any disabling 
residuals of malaria.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.88b, Diagnostic Code 6304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased (compensable) rating for 
malaria.  He says that he had recurrent problems with malaria 
during service and the first few years immediately after 
service.  He points out that VA originally awarded him a 
total rating for his disability in 1945.  He says that he now 
gets "the chills" every once in a while; though he is 
uncertain whether they are due to malaria.  He would like to 
receive VA compensation.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of February 2004, September 2004, and January 2005 
letters to the veteran.  These letters, taken together, 
informed the veteran of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  In addition, the January 2005 letter 
specifically requested that the veteran provide VA "with any 
evidence or information" he had pertaining to his appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the notices in question were provided to the appellant after 
the initial adjudication.

The Board finds, however, that the veteran has not been 
prejudiced by any defect with respect to the timing of the 
notices.  As noted above, the notices provided to the veteran 
are in compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  He has been provided every 
opportunity to submit evidence and argument in support of his 
claim, to respond to VA notices, and to otherwise participate 
effectively in the processing of his claim.  The purpose 
behind the notice requirement has therefore been satisfied, 
and any error in the timing of notice has essentially been 
cured.  For these reasons, the Board finds that it may 
proceed to finally decide this appeal without risk of 
prejudice to the appellant.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant has been afforded a VA 
examination in connection with the current appeal, and two 
opinions have been obtained as to whether he currently 
suffers from disabling residuals of malaria.  His service 
medical records have been obtained, as have records of his VA 
treatment, and he has not identified, and/or provided 
releases for, any other evidence that exists and can be 
procured.  No further development action is necessary.



II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  In assessing a claim 
for an increased rating, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Malaria is rated in accordance with the criteria set forth in 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2005).  If the 
disease is active, a 100 percent rating is warranted.  If the 
disease is not active, the condition is rated on the basis of 
residuals such as liver or spleen damage under the 
appropriate system.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Id.

The evidence of record in the veteran's case shows that he 
suffered several attacks of malaria during service.  In 
August 1945, he was granted service connection for malaria, 
and was awarded a 100 percent (total) evaluation therefor.  
In May 1946, his rating was reduced to 30 percent based on an 
examination report that showed no organism in the blood and 
evidence of the last attack in March 1946.  In February 1947, 
his rating was further reduced to zero percent 
(noncompensable) based on the lack of any evidence of an 
attack within the previous year.  The noncompensable 
evaluation has remained in effect to the present time.

The veteran filed the current claim for increase in 2000.  In 
March 2004, he was examined for VA purposes.  After examining 
the veteran, and arranging for laboratory testing, the 
examining physician opined that the veteran had a history of 
malaria infection in the distant past "without evident 
sequelae."  It was noted that laboratory tests showed no 
evidence of malaria parasites or significant injury to the 
liver or spleen, and that there was no evidence of jaundice.  
Subsequently, in January 2005, another examiner was asked to 
provide an opinion as to current residuals.  After 
interviewing the veteran by telephone and reviewing the 
claims file, that physician similarly opined that the veteran 
had not had difficulty with malaria since 1948.  It was noted 
that there was no evidence of liver dysfunction, and that 
indicators for kidney function were also normal.

Based on a reviewing of the relevant evidence in this case, 
and the applicable laws and regulations, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) rating for malaria.  
Although the veteran may believe that he suffers from current 
residuals of malaria, there is nothing in the record to show 
that he has the training or expertise necessary to offer a 
competent opinion on the matter.  Consequently, his opinion 
in that regard cannot be accorded any probative weight.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer evidence that 
requires medical knowledge).  Moreover, none of the medical 
opinion evidence supports his belief that he currently 
suffers from disabling residuals of malaria.  Indeed, as 
noted above, just the opposite it true: Both of the examiners 
who have commented on the matter have found no residual 
disability.  The weight of the evidence is therefore against 
the veteran's claim, and the appeal must be denied.


ORDER

An increased (compensable) rating for malaria is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


